Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
No amendment has been filed on 04/20/21 to the claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Hahn on 05/11/21.
The application has been amended as follows: 
Claims 1-12 have been cancelled.

Reasons for Allowance
Claims 13-15, 17-18, and 20 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see Remarks, filed 04/20/21, with respect to 35 USC 103 rejection of claim 13 have been fully considered and are persuasive.  The 35 USC 103 of claim 13 has been withdrawn. The examiner agrees that Yin’s magnetic nanoparticles are not permanently aligned in a chain structure with a fixed inter-particle distance. Hoffman (U. S. Patent Application: 2005/0123764) teaches using magnetic particles to make security code, wherein the magnetic particles are fixed in cured polymer [abstract, 0025] and wherein the magnetic particles are color shifting particles [0060, 0063], therefore within the code region a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.                                                                                                                                                                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712